NOT DESIGNATED FOR PUBLICATION


                      STATE OF LOUISIANA


                       COURT OF APPEAL


                        FIRST CIRCUIT


                       DOCKET NUMBER
                         2021 KA 1347


                      STATE OF LOUISIANA


                              VERSUS


                 CHRISTOPHER PAUL GLENN


                                   Decision Rendered
                                                       APR 0 8 2022



                       ON APPEAL FROM THE
          21ST JUDICIAL DISTRICT COURT, DIVISION E
                 LIVINGSTON PARISH, LOUISIANA
                      DOCKET NUMBER 37, 823


   HONORABLE BRENDA BEDSOLE RICKS, JUDGE PRESIDING




Prentice L. White                  Attorney for Defendant -Appellant
Baton Rouge, LA                    Christopher Paul Glenn




Scott M. Perrilloux                Attorneys for Appellee
District Attorney                  State of Louisiana
Zachary Daniels
Assistant District Attorney
Livingston, LA




      BEFORE:       MCDONALD, LANIER, and WOLFE, JJ.
McDONALD, I


       The Livingston Parish grand jury charged defendant, Christopher Paul Glenn, by

bill of indictment with one count of second degree murder, a violation of La. R. S.


14: 30. 1 ( count one); one count of attempted second degree murder, a violation of La.

R. S. 14: 30. 1 and La. R. S. 14: 27 ( count two); and, one count of attempted first degree


rape, a violation of La. R. S. 14: 42 and La. R. S. 14: 27 ( count 3).             The defendant pled


not guilty to each count.' After a trial, a jury unanimously found him guilty as charged

on each count.     The trial court denied his motion for new trial, motion for post -verdict

judgment of acquittal, and motion for arrest of judgment.                   The trial court sentenced


him to life imprisonment on count one and to fifty years imprisonment on counts two

and three. All three sentences are to be served at hard labor and without the benefit of


probation, parole, or suspension of sentence.              The trial court imposed counts two and


three concurrent to each other but consecutive to count one.                      The trial court later


denied the defendant' s motion to reconsider sentence.                   The defendant now appeals,


challenging the sufficiency of the evidence and claiming the trial court imposed an

excessive    sentence.      For the following            reasons,   we   affirm   the    convictions   and


sentences.



                                                FACTS


       On June 4, 2018, the defendant, his wife, J. G., his four children, and his mother-


in- law, T.S., lived together in a house in Denham Springs, Louisiana. 2 That night, the


defendant stabbed and killed T.S. while she slept in her bedroom.                  The defendant then


went to the room where J. G. was asleep, lured her to another room, strangled her until

she lost consciousness, cut off her clothing with a pair of scissors, and attempted to

force her to engage in sexual intercourse, as she regained consciousness and struggled


in an attempt to get away. J. G. ultimately escaped and ran to the home of a neighbor,

Vanessa McElroy.         As Ms.    McElroy described at trial,           when J. G.     arrived,   she had




1 The defendant later withdrew his pleas of not guilty and pled not guilty and not guilty by reason of
insanity to each count. He subsequently withdrew those pleas and retained his original plea of not guilty
to each count.


2 As one of the charged crimes is a sex offense, we use initials to protect the identity of the victim and
certain family members. La. R. S. 46: 1844W.



                                                    Pa
scratches all over her neck, a bloody nose, bruises, and welts. Ms. McElroy called 911,

informed the dispatcher of what occurred and that the defendant was driving away

from the residence. The 911 dispatcher advised Ms. McElroy to check to see if T.S. was

still alive.   Ms. McElroy and J. G. walked to the residence, unlocked T.S.' s bedroom door

with a key, and saw T.S. lying in bed in a pool of blood and cold to the touch.

           Deputy Derek Brantley of the Livingston Parish Sheriff's Office (               LPSO), Uniform


Patrol, was dispatched to the scene and given a description of the defendant' s vehicle.


While en       route to the residence,          Deputy Brantley spotted a vehicle that fit the

description of the defendant' s vehicle and called for assistance.                     After checking the

license plate number and verifying that it was the defendant's vehicle, Deputy Claire

Naquin stopped the vehicle and ordered the defendant to exit. Deputy Brantley arrived,


advised the defendant of his Miranda rights, 3 and handcuffed him. After being advised

of his rights, the defendant made statements in reference to stabbing T.S.

           After the defendant was transported to the Livingston Parish courthouse, LPSO

Detective Joseph Ballard and LPSO Deputy Sean Lange also advised the defendant of

his Miranda rights and reviewed a waiver -of -rights form with him.                        The defendant

stated that he understood his rights, signed the waiver -of -rights form, and participated


in two separate recorded interviews with Detective Ballard4 and Deputy Lange. During

the recorded interviews, the defendant fully confessed to stabbing T.S. to death and to

attempting to kill and have non- consensual sex with J. G. 5

                             ASSIGNMENT OF ERROR NUMBER ONE


           In assignment of error number one, the defendant argues that he did not intend

to attack or stab T.S. but was provoked to do so when he overheard T.S. condone


J. G.' s desire to divorce him, although it was J. G. who had committed adultery.                            He


asserts that the facts of this case suggest that he reacted instantly.                    Thus, he argues



3
    Specifically, pursuant to Miranda v. Arizona, 384 U. S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 ( 1966),   the
officers informed the defendant of his right to remain silent, that anything he said may be used against
him, and that he had a right to retained or appointed counsel.


4 LPSO Sergeant Lance Landry was also present and participated during the interview by Detective
Ballard.


5 While defendant was at the Livingston Parish courthouse, LPSO Detective Jeff Beatty observed that he
had a cut to his right pinky finger and blood splatter on his shirt and body.



                                                       W
his response to being told that his wife had an affair and wanted a divorce was a result

of sudden passion or heat of blood.            He maintains that,      as a high- ranking combat

veteran,   being told his wife had sexual intercourse with another man and wanted to

restrict or eliminate his access to his children caused him to completely lose all control

and respond in compliance with his military training.              He argues that there was no


evidence that he plotted to kill or injure his wife and mother- in- law.           He concludes the


jury omitted mitigating factors during deliberation that should have led them to return

with a manslaughter conviction. 6 In response, the State contends the jury rejected the

defendant' s argument that the murder occurred in a sudden passion and argues it


would be out of the scope of a sufficiency review for this court to substitute its

appreciation of the evidence for that of the jury.

       A conviction based on insufficient evidence cannot stand as it violates Due

Process.   See U. S. Const. amend. XIV; La. Const. art. I, § 2.         The standard of review for


sufficiency of the evidence to support a conviction is whether, viewing the evidence in

the light most favorable to the prosecution, any rational trier of fact could have found

that the State proved the essential elements of the crime beyond a reasonable doubt.


See La. C. Cr. P. art. 82113; Jackson v. Virginia, 443 U. S. 307,          318- 19, 99 S. Ct. 27811

2789, 61 L. Ed. 2d 560 ( 1979); State v. Ordodi, 06- 0207 ( La. 11/ 29/ 06), 946 So. 2d 654,


660; State v. Landry, 19- 0486 ( La. App. 1 Cir. 2/ 21/ 20),       297 So. 3d 8, 14. The Jackson


standard of review, incorporated in La. C. Cr. P. art. 82113, is an objective standard for


testing the overall evidence, both direct and circumstantial, for reasonable doubt.

When analyzing circumstantial evidence, La. R. S. 15: 438 provides that the factfinder

must be satisfied that the overall evidence excludes every reasonable hypothesis of

innocence.     State v. Ratorno, 01- 2585 (     La. App. 1 Cir. 6/ 21/ 02), 822 So. 2d 141, 144.

When a case involves circumstantial evidence and the jury reasonably rejects the

hypothesis of innocence presented by the defense, that hypothesis falls,                      and the




6 The defendant challenges the convictions on counts one and two of second degree murder and
attempted second degree murder, as to the evidence to prove the element of specific intent and the
existence of mitigating factors, but does not challenge the conviction on count three of attempted first
degree rape.



                                                   4
defendant is guilty unless there is another hypothesis that raises a reasonable doubt.

Landry, 297 So. 3d at 14.

         Second degree murder is pertinently defined as '' the killing of a human being ...

w] hen the offender has a specific intent to kill or to inflict great bodily harm[.]"                     La.


R. S.   14: 30. 1A( 1).   Specific   intent    is that    state   of   mind    that exists        when   the


circumstances indicate that the offender actively desired the prescribed criminal

consequences to follow his act or failure to act. La. R. S. 14: 10( 1);           Landry, 297 So. 3d at

15.     Though intent is a question of fact, it need not be proven as a fact.                     It may be

inferred from the circumstances of the transaction.               Specific intent may be proven by

direct evidence, such as statements by a defendant, or by inference from circumstantial

evidence, such as a defendant's actions or facts depicting the circumstances.                       Specific


intent is an ultimate legal conclusion to be resolved by the factfinder.                     Landry, 297

So. 3d at 15.


         Any person who, having a specific intent to commit a crime, does or omits an act

for the purpose of and tending directly toward the accomplishing of his object is guilty

of an attempt to commit the offense intended; and it shall be immaterial whether,


under the circumstances, he would have actually accomplished his purpose.                           La. R. S.


14: 27A. The gravamen of attempted second degree murder is the specific intent to kill


and the commission of an overt act tending toward the accomplishment of that goal.

Although the statute for the completed crime of second degree murder allows for a

conviction based on `      specific intent to kill or to inflict great bodily harm,"         a conviction



for attempted second degree murder requires specific intent to kill.                       See La.       R. S.


14: 30. 1A( 1)   and 14: 27A ( emphasis added);          State v. Giroir, 18- 1295 (     La. App. 1 Cir.

4/ 10/ 19), 2019 WL 1551736, * 3 ( unpublished).


         Manslaughter is a homicide that would be either first or second degree murder,


but the offense is committed in sudden passion or heat of blood immediately caused by

provocation       sufficient to   deprive an    average      person    of his self-control         and   cool


reflection.      Provocation shall not reduce a homicide to manslaughter if the jury finds

that the offender's blood had actually cooled, or that an average person' s blood would

have cooled, at the time the offense was committed.                    La. R. S. 14: 31A( 1). "     Sudden




                                                    5
passion" and ""heat   of blood" are not elements of the offense of manslaughter; rather,


they are mitigating factors in the nature of a defense.      If a defendant establishes those


factors by a preponderance of the evidence, a murder verdict is not appropriate.            State


v, Eby, 17- 1456 ( La. App. 1 Cir. 4/ 6/ 16), 248 So. 3d 420, 424- 25.   Provocation and time


for cooling are questions for the jury to determine using an average -person standard, a

person with ordinary self-control.      Id, at 425.   If a person unreasonably permits his

impulse and passion to obscure his judgment,           he will be fully responsible for the

consequences of his act.      State v. Pinestraw, 16- 0553 ( La. App. 1 Cir. 10/ 31/ 16),   2016


WL 64277141 * 3 ( unpublished).

         At trial, J. G. testified that she and the defendant were " separated" at the time of


the offense but still living together in the family home along with their four children and

her mother, the deceased victim, T.S.         Prior to the attacks, while the children were


asleep, J. G.   and T.S.   conversed before also going to bed in their separate sleeping

areas.    Specifically, T.S. was sleeping in one of the bedrooms, J. G. slept on the couch,

while the defendant, to J. G.' s knowledge, was in the master bedroom, where he slept


with their nine -month- old baby. At some point, the defendant awakened J. G. and told

her that she needed to get the baby, claiming that the baby was in the bedroom

screaming.      After J. G. entered the master bedroom, she turned around, as the baby

was not crying.    The defendant had shut the bedroom door and began to strangle her.


As she unsuccessfully attempted to fight off the defendant, she fell to the floor, and the

defendant got on top of her and continued to strangle her until she lost consciousness.

         J. G. stated that when she regained consciousness, " He [ the defendant]            was



raping me."     Her clothes had been cut, removed, and were on the floor. She struggled


and attempted to get the defendant off of her, as she called out to her mother for help.

At that point, the defendant told J. G. " that he had already killed her"        mother.     J. G.


asked to see her children and the defendant grabbed some clothes from the dresser to


allow her to get dressed to check on the children. The defendant allowed J. G. to make


a bottle for the baby, who was screaming at that point.       After she gave the bottle to the


baby, the defendant brought J. G. to the bedroom where her mother was located.               The


defendant unlocked the bedroom door and allowed J. G. to see her mother who was



                                                9
lying in the bed and was covered in blood.           He then allowed her to go check on two of


their children, who were in their bedroom located near the front door of the home.


While in the bedroom, J. G. told the defendant that she also wanted to see her oldest


child who was asleep in the playroom.            When the defendant turned around and began


walking towards the playroom, J. G. unlocked the front door and ran out.          J. G. ran down


the street to Ms. McElroy' s residence, who then called 911,          reported the incident, and


informed the operator that the defendant was in the process of leaving the home.

          On   cross- examination,   J. G.    testified that she and the defendant had been

separated for about a month prior to the incident,               although they were still living

together.      She noted that the defendant had been asking to reconcile, but she told him

no.   She admitted having an affair with another man leading up to the incident.               J. G.


testified that she told the defendant she was seeing someone else about a week or a

week and a half before the incident and that she had spent the entire weekend before


the incident with the other man.             While the defendant was hurt and angry when she

told him about the affair, she did not recall them having a fight or altercation as a

result.   She further confirmed that she had previously told the defendant she wanted a

divorce but denied that they had ever talked about custody of the children or child

support.       As to the defendant having any history of being violent, she noted that she

had to call the police once, stating, " I think he had hit me or something like that." She

noted that the defendant was working overseas for the military during that time.             When


asked if there were any other incidents of the defendant putting his hands on her or

anyone else and whether or not the defendant's behavior on the night in question was


normal for him, J. G. gave a negative response to each question. When further asked if


it seemed as though the defendant "             snapped"   on the night in question,   she   stated,



 Yes, I would say so."       However, she also stated that the defendant appeared to be


acting rationally that night when interacting with her and seemed like himself '             for the


most part."



          LPSO Detective Jeff Beatty and Detective Ballard responded to the residence to

process the scene.       As Detective Beatty walked through and photographed the scene,

he observed blood on the floor in the hallway leading to a bedroom.             Detective Ballard
noted that keys were in the bedroom door at the time.             When they entered the

bedroom, they saw T.S. laying on the bed with a pool of blood under her head and

what appeared to be multiple stab wounds to her neck.          They also observed a large

amount of blood splatter on the wall near the victim in a cast- off pattern. The officers


followed blood drops that led to the kitchen and to the kitchen sink where they

observed and recovered a bloody knife with a black handle. They continued to follow

the blood trail in the house to the living room and master bedroom where they

observed and seized a similar knife with a black handle and a serrated edge, but with


no apparent blood on it, laying on the floor at the foot of the bed.    The officers further


observed a small pool of blood by the bed and collected a pair of scissors from the

dresser and female clothing from the floor that appeared to have been cut with

scissors.    In addition to photographing the residence and T.S., Detective Beatty further

photographed J. G. and observed her injuries,       including red marks around her neck

consistent with strangulation and dried blood on the top of her head.

       Deputy Brantley testified that, at the time of the defendant's arrest, when he

was asked what occurred that night, the defendant stated, "[ I] lost it."    Sergeant Kyle


Hotard arrived after Deputy Brantley had placed the defendant under arrest, advised

him of his rights, and detained him in the police unit.        Sgt. Hotard questioned the


defendant in the unit.    The defendant explained that T.S. was turning his wife against

him.   He further told the officer that he went to the bedroom with a knife while T.S.


was sleeping, stabbed her in the right side of the neck multiple times, subsequently put

the knife in the sink, and left the scene.


       During each of the recorded interviews, the defendant was asked what happened

before the police were dispatched to his residence.      The defendant explained that J. G.


was cheating on him and that T.S. was turning J. G. against him, which led to their

 divorce."    The defendant stated that he learned of J. G.' s affair and plans to leave him


about a week before the incident in question.       The defendant stated that J. G. was not


trying to hide the affair.    He further noted that J. G. " was all over Facebook with it."


The defendant stated that when he came home on the night in question, he overheard

a conversation between T.S. and J. G. in which his mother- in- law was "     bad mouthing"


                                              E:3
somebody.       He went to sleep, but woke up a few hours later;         he " flipped" and got


extremely angry, as he thought about T.S. "[ filling] my wife' s head up with who knows

what."      The defendant confirmed that he blamed T.S. for the ending of his marriage

and that he killed her first because she ' was the biggest actor."                He specifically

admitted to entering the bedroom and stabbing T.S.              multiple times while she was


asleep.     He stated that T.S. did not wake up during the stabbing.

          Consistent with J. G.' s testimony regarding the attack on her,         the defendant


further indicated that he told J. G. that she needed to get the baby.       After J. G. entered


the bedroom, he began choking J. G. as she fought back. He stated that he " choked her

out" and that she stopped breathing. The defendant stated that he grabbed a pair of

scissors, cut J. G.' s clothes off, and threw her on the bed.     He explained that he wanted


to rape and kill her, because he wanted to punish her for cheating on him and for

leaving him. The defendant repeatedly admitted that he wanted to rape and kill J. G.,

stating that he attempted to have sex with her but " couldn' t get it up."        The defendant


further explained that he wanted to rape J. G., because he wanted to be the last person


with whom she had sex.          When J. G. " came to,"    she again began fighting off the

defendant,     and the baby started crying.        At that point, the attack ended.           The


defendant also admitted telling J. G. that her mother was dead, showing her the knife

that he had used, and taking her to the bedroom where her mother lay.                   He denied


previously wanting to kill J. G. or her mother, stating, " something triggered, something

clicked."    The defendant stated that he and J. G. had been married for five years before

the    incident,   and he only recalled being violent (   i.e.,   slapping her)    on   one   prior



occasion.



          In the absence of internal contradiction or irreconcilable conflict with physical


evidence, one witness's testimony, if believed by the trier of fact, is sufficient support

for a requisite factual conclusion.   State v. Dorsey, 10- 0216 ( La. 9/ 7/ 11), 74 So. 3d 603,

634.     Further, where there is conflicting testimony about factual matters, the resolution

of which depends upon a determination of witness credibility, the matter is one of the

weight of the evidence, not its sufficiency. Accordingly, on appeal, this court will not

assess the credibility of witnesses or reweigh the evidence to overturn a factfinder' s



                                               0
determination of guilt.    State v. Lavy, 13- 1025 ( La. App.   1 Cir. 3/ 11/ 14), 142 So -3d


1000, 1006.


       Herein, the jury heard the testimony of all the witnesses and saw the pretrial

police interviews.   The jury observed the defendant calmly describe the events that led

to the offenses, the actual offenses, and explaining his actions to the officers.        The


verdict rendered in this case indicates that the jury rejected the defendant's theory that

the offenses occurred in sudden passion or heated blood.        Testimony presented at trial

showed that J. G. told the defendant that she was seeing someone else and wanted a

divorce at least a week prior to the offenses.    Based on these circumstances, we find


that the jury could have reasonably determined that an average person' s blood would

have cooled at the time the offenses were committed.         Further, the jury could have

reasonably determined that the circumstances were insufficient provocation to deprive a

reasonable man of self-control to the point that he would commit murder.


       Moreover, we note that the defendant's actions were not entirely consistent with

someone who lost complete control, as he locked the bedroom door after killing T.S.,

manipulated J. G. into entering another room before attacking her, and drove away from

the scene before the police arrived.   After considering all of the evidence presented in

the light most favorable to the State, we find that it was reasonable for the jurors to

conclude that the defendant' s anger did not preclude the presence of specific intent.


Thus, we cannot say that the jury's determination was irrational under the facts and

circumstances   presented.   See Ordodi, 946 So. 2d at 662.       Considering the testimony

and the defendant's own statements during his confessions, the jury could have

rationally concluded that the defendant had the specific intent to kill both victims.

       An appellate court errs by substituting its appreciation of the evidence and

credibility of witnesses for that of the factfinder and thereby overturning a verdict on

the basis of an exculpatory hypothesis of innocence presented to,             and   rationally


rejected by, the jury. See State v. Calloway, 07- 2306 ( La. 1/ 21/ 09), 1 So. 3d 417, 418

 per curiam).    An appellate court impinges on a factfinder's discretion beyond the


extent necessary to guarantee the fundamental protection of due process of law in

accepting a hypothesis of innocence that the factfinder reasonably rejected.        See State




                                             10
v. Mire, 14- 2295 ( La. 1/ 27/ 16), 269 So. 3d 698, 703 (                 per curiam).   After a thorough


review of the record, we are convinced that a rational trier of fact, viewing the evidence

presented in this case in the light most favorable to the State, could find that the State


proved beyond a reasonable doubt, and to the exclusion of every reasonable hypothesis

of innocence, all of the elements of second degree murder and attempted second


degree murder. Thus, assignment of error number one lacks merit.


                               ASSIGNMENT OF ERROR NUMBER TWO


         In arguing that the sentences are excessive and unconstitutional, the defendant

notes that he was given '[           devastating] news" that his wife had an extramarital affair,

that she wanted a divorce,             and that she would oppose him receiving any visitation

rights with their children.           He further notes that he is a first -felony offender.                       The


defendant contends that the trial court abused its discretion in imposing a sentence that

shocked one' s sense of justice given the fact that the evidence showed that he is a war


veteran who acted in the heat of passion.                   The defendant further contends that he is


not among the worst of all offenders.                   Also, the defendant claims that the trial court


failed to address any of the sentencing factors listed in La. C. Cr. P. art. 894. 1 before

announcing its sentence.               He    concludes         that the   imposition   of a       life        sentence


consecutive       to    two     concurrent    fifty-year        sentences    was   excessive,          cruel,     and


unconstitutional.



         The   Eighth      Amendment         to   the     United    States   Constitution        and      Louisiana


Constitution Article I, § 20 prohibit the imposition of excessive punishment.                          Although a


sentence may be within statutory limits, it may violate a defendant's constitutional right

against excessive punishment and is subject to appellate review.                       State v. Sepuivado,


367 So. 2d 762, 767 ( La. 1979);         State v. Honea, 18- 0018 ( La. App. 1 Cir. 12/ 21/ 18), 268

So. 3d    1117,        1120.     A    sentence     is     constitutionally   excessive      if   it      is    grossly


disproportionate to the severity of the offense or is nothing more than a purposeless

and needless infliction of pain and suffering. A sentence is grossly disproportionate if,

when the crime and punishment are considered in light of the harm done to society, it

shocks the sense of justice. Honea, 268 So. 3d at 1120.




                                                          11
         Louisiana Code of Criminal Procedure article 894. 1 sets forth the factors for the


trial court to consider when imposing sentence. While the entire checklist of La. C. Cr. P.

art. 894. 1 need not be recited, the record must reflect that the trial court adequately

considered the criteria.      Remand is unnecessary when a sufficient factual basis for the

sentence is shown, even where the trial court has not fully complied with La. C. Cr. P.

art. 894. 1.   State v. Lanc%s, 419 So. 2d 475, 478 ( La. 1982); State v. Graham, 02- 1492


 La. App. 1 Cir. 2/ 14/ 03), 845 So. 2d 416, 422.

        A trial court is given wide discretion in the imposition of sentences within


statutory limits, and an appellate court will not set aside the sentence as excessive

unless there is a manifest abuse of that discretion.                   State v. Collins, 09- 1617 ( La. App. 1

Cir. 2/ 12/ 10),    35 So. 3d 1103, 1108.           Thus, on appellate review of a sentence, the


relevant question is whether the trial court abused its broad sentencing discretion, not

whether another sentence might have been more appropriate. State v. Smith, 01- 2574


 La. 1/ 14/ 03),    839 So. 2d 1, 4; State v. Spikes, 17- 0087 ( La. App. 1 Cir. 9/ 15/ 17),                          228


So. 3d 201,    205.      This court has stated that maximum sentences permitted under


statute may be imposed only for the most serious offenses and the worst offenders or

when the offender poses an unusual risk to the public safety due to his past conduct of

repeated criminality.      See State v. Parker, 12- 1550 ( La. App. 1 Cir. 4/ 26/ 13), 116 So. 3d

744, 754.


        If the defendant is convicted of two or more offenses based on the same act or


transaction,       or constituting    parts    of    a   common          scheme       or    plan,    the      terms    of


imprisonment shall be served concurrently unless the court expressly directs that some

or all be served consecutively.               La.   C. Cr. P,   art.    883.       Thus,    La.   C. Cr. P.   art.    883


specifically excludes from its scope sentences which the court expressly directs to be

served consecutively.        A trial judge retains discretion to impose consecutive penalties


based on the offender's past criminality, violence in the charged crimes, or the risk he

poses to the general safety of the community. State v. Thomas, 98- 1144 ( La. 10/ 9/ 98),

719 So. 2d 49 ( per curiam).         Although the imposition of consecutive sentences requires


particular justification     when     the     crimes      arise    from        a   single   course      of conduct,


consecutive sentences are not necessarily excessive.                      State v. Alexander, 20- 1337 ( La.



                                                         12
App. 1 Cir. 10/ 18/ 21), 2021 WL 4851320, *                   6(   unpublished).     Moreover, the failure to


articulate specific reasons for imposing consecutive sentences does not require remand

if the record provides an adequate factual basis to support the consecutive sentences.

State   v.     Green,     15- 0308 ( La.     App.    1    Cir.     12/ 17/ 15),    2015   WL    9260586, *     13


unpublished).



        Whoever commits the crime of second degree murder shall be punished by life

imprisonment at hard labor without benefit of parole,                         probation,   or   suspension     of


sentence.      La. R. S. 14: 30. 16. Whoever commits the crime of attempted second degree


murder shall be imprisoned at hard labor for not less than ten nor more than fifty years

without      benefit    of parole,      probation,   or       suspension     of    sentence.     See La.     R. S.


14: 27D( 1)( a) &      14: 30. 16.    Whoever commits the crime of attempted first degree rape


shall be imprisoned at hard labor for not less than ten nor more than fifty years without

benefit of parole, probation, or suspension of sentence.                      See La. R. S. 14: 27D( 1)( a) &


14: 42D( 1).


        Courts are charged with applying a statutorily -mandated punishment unless it is

unconstitutional.        State v. Dorthey, 623 So. 2d 1276, 1278 ( La.                1993).    It is incumbent


on the defendant to rebut the presumption that a mandatory minimum sentence is

constitutional by " clearly and convincingly" showing that:

          he] is exceptional, which in this context means that because of unusual
        circumstances this defendant is a victim of the legislature' s failure to
        assign sentences that are meaningfully tailored to the culpability of the
        offender, the gravity of the offense, and the circumstances of the case.

State v. Johnson, 97- 1906 ( La. 3/ 4/ 98), 709 So. 2d 672, 676; State v. Adams, 07- 0386


 La. App. 1 Cir. 11/ 2/ 07),         2007 WL 3407507, * 8 ( unpublished).


        In this case, for the defendant' s conviction of second degree murder, the trial


court imposed life imprisonment at hard labor without benefit of probation, parole, or

suspension of sentence.              For his convictions of attempted second degree murder and


attempted first degree rape, the defendant was sentenced to fifty years at hard labor

on each count, without the benefit of parole, probation, or suspension of sentence. The


trial court expressly directed that the fifty-year sentences be concurrent to each other




                                                         13
but consecutive to the life sentence. Thus, the consecutive nature of the sentences is

beyond the scope of La. C. Cr. P. art. 883. See Alexander, 2021 WL 4851320, at * 6.


        At the sentencing hearing, an impact statement prepared by the members of the

victims' family was read to the trial court. The letter detailed T.S.' s life and the family's

emotional suffering due to the loss of T.S., including her grandchildren who also lost

the defendant, their father, as a result of the defendant's actions. J. G.' s statement was


also read to the trial court wherein she described her mother as an amazing, beautiful

person who loved her grandchildren.             She noted that her mother was her best friend

and ' rock" and described how she would be missed. She further stated that her mother


did not deserve to be killed and that she was " the only one pushing for me to have my

marriage fixed."


        We note that the trial court heard the evidence presented at trial, including the

defendant' s confessions.       As to the sentence imposed for the second degree murder


offense, we note that the defendant's sentence of life imprisonment at hard labor is the


mandatory minimum under the statute and, thus, is presumed constitutional. It is

therefore incumbent upon the defendant to rebut this presumption.                      Based upon our


review of the record in this case, we do not find that the defendant has clearly and

convincingly shown that he is exceptional. The defendant made no showing of

exceptional circumstances to justify a lesser sentence!             As to the consecutive nature of


the sentencing, we note that while the crimes all occurred during a single episode,

there were two victims.       During the defendant's brutal attack in which he attempted to

kill and rape her with their infant daughter present in the room, J. G. called out to her


mother, only to be told by the defendant that he had already killed her mother.                        The


defendant then showed her the bloody body of her mother, who he had stabbed to

death while she was asleep.           Further, the defendant committed these horrific crimes


while his four children were present in the same house.                After reviewing the evidence

presented at trial as to the manner in which the offenses were committed,                         we   are




 We note that after the imposition of the sentences, it was noted for the record that the instant offenses
are crimes of violence and that the sex crime in this case was the defendant's second sex offense.
Further, the State dismissed obstruction of justice and violation of protective order charges in connection
with this case.




                                                    14
convinced that the defendant is the worst of offenders and committed the worst of

offenses.   The record before us clearly establishes an adequate factual basis for the

sentences imposed.    Therefore, we find the trial court did not abuse its discretion by

imposing the sentences in this case. Assignment of error number two lacks merit.

      CONVICTIONS AND SENTENCES AFFIRMED.




                                           15